DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on February 12th, 2020 has been acknowledged and has been entered.  By this amendment, claims 1 and 27 have been amended.  Accordingly, claims 1-27 are pending in the present application in which claims 11-20 have been withdrawn from further consideration as being directed to non-elected invention.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Bo-In Lin (Reg. No. 33,948) on November 03rd, 2021.
The application has been amended as follows:
In the claims:
Please cancel claims 2, 3, 11-20, and 25.
Please change entire independent claim 1 to --A semiconductor power device formed on an upper epitaxial layer of a first conductivity type supported on a semiconductor substrate comprises an active cell area and a termination area disposed near edges of the semiconductor substrate wherein:  the semiconductor device having a 
In dependent claim 6, line 3, please replace “a width significantly” with --a width--.
In dependent claim 27, line 4, please replace “a preservation layer” with --a passivation layer--.
Allowable Subject Matter
Claims 1, 4-10, 21-24, 26, and 27 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
th, 2020 (see Applicant’s arguments in the remarks on page 9, line 14 to page 10, line 19), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein at least one of the surface guard ring regions is disposed completely inside one of the doped columns and having at least one of the surface guard ring regions that is completely inside the doped columns has a width narrower than one of the doped columns of the second conductivity type wherein side surfaces of the at least one of the surface guard ring regions are spaced apart from side surfaces of the one of the doped columns of the second conductivity type, wherein at least one of the surface guard rings regions of the second conductivity type extending laterally over at least two of the doped columns of the second conductivity type underneath the top surface of the epitaxial layer, and wherein the surface guard regions of the second conductivity type having gradually decreasing lateral lengths underneath the top surface of the epitaxial layer as each of the guard ring regions disposing further away from the active cell area”, as recited in independent claim 1.
Claims 4-10, 21-24, 26, and 27 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892